                                                           U.S. Department of Justice
    [Type text]
                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvio J. Mollo Building
                                                                                          USDC SDNY
MEMOO ENDORSED
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007       DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                           June 7, 2021                   DOC #:
                                                                                          DATE FILED: 
    BY ECF
    The Honorable Valerie E. Caproni
    United States District Judge
    Southern District of New York
    Thurgood Marshall U.S. Courthouse
    40 Foley Square
    New York, New York 10007

           Re: United States v. The Tanker Vessel Known as the “Courageous,” 21 Civ. 3636
              (VEC)

    Dear Judge Caproni:

            The Government writes in response to the Court’s April 29, 2021 order (Dkt. No. 4),
    directing the parties to file a joint letter and proposed Case Management Plan in advance of the
    initial pretrial conference, currently scheduled for June 11, 2021. Because no claimant has
    contested the forfeiture or asserted an interest in the defendant property, the Government
    respectfully requests that the time to file a joint letter or proposed Case Management Plan be
    adjourned until approximately July 31, 2021, and that the scheduled pretrial conference be
    similarly adjourned. In the event that the forfeiture is not contested, the Government anticipates
    seeking a default judgment.

            As the Court is aware, on April 23, 2021, the United States commenced an in-rem
    forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified
    Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the
    Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Sections
    981(a)(1)(A), 981(a)(1)(C), and 981(a)(1)(I), as property constituting or derived from proceeds
    traceable to violations of the International Emergency Economic Powers Act (“IEEPA”), codified
    at 50 U.S.C. §1701 et seq., relating to the Democratic People’s Republic of Korea, among other
    things. (Dkt. 1). The Government mailed notice of this action to all parties known to have a
    potential ownership interest in the vessel, and a notice of the action was also publicly posted online
    at forfeiture.gov on or about May 13, 2021. As set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii)
    of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
    notice of forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit
    and dispose of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim
    to adjudicate the validity of their alleged legal interest in the Defendant-in-rem, within sixty days
    from the first day of publication of the Notice on the official government internet site.
       Hon. Valerie E. Caproni                                                                 Page 2
       June 7, 2021


             Despite such notice, no other party has made an appearance in this case, and as a result, no
     joint letter or case management proposal can be filed at this time. The Government therefore
     respectfully requests that the Court’s schedule be adjourned until approximately July 31, 2021. In
     the event that no party appears to contest the forfeiture or assert an interest in the defendant
     property within the 60-day period set forth in Rule G of the Supplemental Rules for Admiralty or
     Maritime Claims and Asset Forfeiture Claims, by July 12, 2021, the Government will, in the
     alternative, move for the Court to enter a default judgment of forfeiture of the Defendant-in-rem.

                                                          Respectfully submitted,

                                                          AUDREY STRAUSS
                                                          United States Attorney


                                                   By:    /s/
                                                          Kimberly J. Ravener
                                                          David W. Denton, Jr.
                                                          Assistant United States Attorneys
                                                          (212) 637-2358 / 2744




$SSOLFDWLRQ*5$17('7KHWLPHWRILOHDMRLQWOHWWHUDQGSURSRVHG&DVH
0DQDJHPHQW3ODQLV$'-2851('WR-XO\7KH-XQH,37&
LV$'-2851('WR$XJXVW,IQRSDUW\KDVDSSHDUHGWRFRQWHVWWKH
IRUIHLWXUHRUDVVHUWDQLQWHUHVWLQWKHGHIHQGDQWSURSHUW\E\WKH-XO\
GHDGOLQHWKH*RYHUQPHQWPXVWPRYHIRUDGHIDXOWMXGJPHQWLQDFFRUGDQFH
ZLWKWKLV&RXUW V,QGLYLGXDO3UDFWLFHVQRWODWHUWKDQ-XO\


SO ORDERED.


                            
                            
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
